JS 44C/SDNY                  Case 1:21-cv-07642-PGG CIVIL
                                                     Document
                                                          COVER2SHEET
                                                                  Filed 09/13/21 Page 1 of 2
REV.
10/01/2020               The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



 PLAINTIFFS                                                                                   DEFENDANTS
Sustainable Opportunities Acquisition Corp. n/k/a TMC the metals company                      Ramas Capital Management, LLC; Ramas Energy Opportunities I, L.P.; and
Inc.                                                                                          Ramas Energy Opportunities I GP, LLC

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                           ATTORNEYS (IF KNOWN)
Kirkland & Ellis LLP
601 Lexington Avenue, New York, NY 10022
212-446-4800

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                          (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. 1332 - Breach of contract / Tortious interference with contractual relations

                                                                                                                                                        Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No                            ✔   Yes

If yes, was this case Vol.          Invol.      Dismissed. No             Yes        If yes, give date _______________________ & Case No. ______________________

IS THIS AN INTERNATIONAL ARBITRATION CASE?              No       ✖        Yes

(PLACE AN [x] IN ONE BOX ONLY)                                          NATURE OF SUIT
                                 TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                         PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                      OTHER STATUTES
                                                                 [ ] 367 HEALTHCARE/
                                                                 PHARMACEUTICAL PERSONAL                                                                      [ ] 375 FALSE CLAIMS
[ ] 110        INSURANCE         [ ] 310 AIRPLANE                                             [ ] 625 DRUG RELATED            [ ] 422 APPEAL
[ ] 120        MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                              28 USC 158             [ ] 376 QUI TAM
                                                                                               SEIZURE OF PROPERTY
[ ] 130        MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881               [ ] 423 WITHDRAWAL              [ ] 400 STATE
[ ✖] 140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                      REAPPORTIONMENT
                                                                                              [ ] 690 OTHER
               INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                    [ ] 410 ANTITRUST
[ ] 150        RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ] 430 BANKS & BANKING
               OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                 [ ] 450 COMMERCE
               ENFORCEMENT                LIABILITY                                                                                                           [ ] 460 DEPORTATION
               OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY            [ ] 820 COPYRIGHTS     [ ] 880 DEFEND TRADE SECRETS ACT         [ ] 470 RACKETEER INFLU-
[ ] 151        MEDICARE ACT      [ ] 345 MARINE PRODUCT                                       [ ] 830 PATENT                                                           ENCED & CORRUPT
[ ] 152        RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                                                                   ORGANIZATION ACT
                                                                                              [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
               DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                              (RICO)
               STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                        [ ] 840 TRADEMARK                                               [ ] 480 CONSUMER CREDIT
               (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY
[ ] 153        RECOVERY OF                                                                                                                                    [ ] 485 TELEPHONE CONSUMER
                                 [ ] 360 OTHER PERSONAL
               OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL       LABOR                           [   ] 861 HIA (1395ff)                  PROTECTION ACT
               OF VETERAN'S       [ ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   ] 862 BLACK LUNG (923)
               BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ] 863 DIWC/DIWW (405(g))    [ ] 490 CABLE/SATELLITE TV
[ ] 160        STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [   ] 864 SSID TITLE XVI        [ ] 850 SECURITIES/
               SUITS                                                                          [ ] 720 LABOR/MGMT              [   ] 865 RSI (405(g))                   COMMODITIES/
[ ] 190        OTHER                                             PRISONER PETITIONS                     RELATIONS                                                      EXCHANGE
               CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                       [ ] 890 OTHER STATUTORY
[ ] 195        CONTRACT                                          [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL          FEDERAL TAX SUITS
                                                                                                                                                                       ACTIONS
               PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
               LIABILITY                                                  28 USC 2255                                      [ ] 870 TAXES (U.S. Plaintiff or   [ ] 891 AGRICULTURAL ACTS
[ ] 196    FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)                [ ] 893 ENVIRONMENTAL
                                                                 [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                 [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609               [ ] 895 FREEDOM OF
                                 [ ] 440 OTHER CIVIL RIGHTS
                                                                                                       SECURITY ACT (ERISA)                                            INFORMATION ACT
                                         (Non-Prisoner)
REAL PROPERTY                                                                                                                                                 [ ] 896 ARBITRATION
                                 [ ] 441 VOTING                                               IMMIGRATION                                                     [ ] 899 ADMINISTRATIVE
[ ] 210       LAND               [ ] 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
              CONDEMNATION       [ ] 443 HOUSING/                                          [ ] 462 NATURALIZATION                                                PROCEDURE ACT/REVIEW OR
[ ] 220       FORECLOSURE                  ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                  APPEAL OF AGENCY DECISION
[ ] 230       RENT LEASE &       [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                           [ ] 950 CONSTITUTIONALITY OF
              EJECTMENT                    DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                           EMPLOYMENT                                                                                                          STATE STATUTES
[ ] 240       TORTS TO LAND                                         CONDITIONS OF CONFINEMENT
[ ] 245       TORT PRODUCT        [ ] 446 AMERICANS WITH
              LIABILITY                    DISABILITIES -OTHER
[ ] 290       ALL OTHER            [ ] 448 EDUCATION
              REAL PROPERTY




           Check if demanded in complaint:
                                                                          DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
           CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
           UNDER F.R.C.P. 23                                              IF SO, STATE:

DEMAND $______________ OTHER ______________ JUDGE _________________________________ DOCKET NUMBER_________________

Check YES only if demanded in complaint
JURY DEMAND:             ✖   YES       NO                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                         Case 1:21-cv-07642-PGG Document 2 Filed 09/13/21 Page 2 of 2
(PLACE AN x IN ONE BOX ONLY)                                                      ORIGIN
                                                                                                                                           Multidistrict               Appeal to District
✖   1   Original           2 Removed from                  3   Remanded       4 Reinstated or             5 Transferred from           6   Litigation
                                                                                                                                                                   7   Judge from
        Proceeding           State Court                       from             Reopened                      (Specify District)
                                                                                                                                           (Transferred)               Magistrate Judge
                                                               Appellate
                            a.   all parties represented       Court
                                                                                                                                       8 Multidistrict Litigation (Direct File)
                            b.   At least one party
                                 is pro se.
(PLACE AN x IN ONE BOX ONLY)                                            BASIS OF JURISDICTION                                                   IF DIVERSITY, INDICATE
    1   U.S. PLAINTIFF           2   U.S. DEFENDANT              3   FEDERAL QUESTION   ✖ 4 DIVERSITY                                           CITIZENSHIP BELOW.
                                                                     (U.S. NOT A PARTY)

                                     CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
         (Place an [X] in one box for Plaintiff and one box for Defendant)

                                 PTF    DEF                                                     PTF DEF                                                                  PTF      DEF
CITIZEN OF THIS STATE            [ ]1   [ ]1       CITIZEN OR SUBJECT OF A                      [✖] 3 [ ] 3         INCORPORATED and PRINCIPAL PLACE                     [ ]5     [✖] 5
                                                    FOREIGN COUNTRY                                                 OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE         [ ]2   [ ]2       INCORPORATED or PRINCIPAL PLACE              [ ]4[ ]4            FOREIGN NATION                                      [ ]6      [ ]6
                                                    OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
595 Howe Street
Vancouver, BC V6C 2T5




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Ramas Capital Management, LLC - 1616 S Voss Rd #810, Houston, TX 77057
Ramas Energy Opportunities I, L.P. - 2929 Westheimer Road, Suite 419, Houston, TX 77098
Ramas Energy Opportunities I GP, LLC - 2929 Westheimer Road, Suite 419, Houston, TX 77098



DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                       COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:      THIS ACTION SHOULD BE ASSIGNED TO:                                        WHITE PLAINS                             ✖    MANHATTAN
                         s/ Sandra C. Goldstein
DATE 9/13/2021                                                                                            ADMITTED TO PRACTICE IN THIS DISTRICT
                                 SIGNATURE OF ATTORNEY OF RECORD                                          [ ] NO
                                                                                                          [✖] YES (DATE ADMITTED Mo.09
                                                                                                                                     _______ Yr. 1991
                                                                                                                                                 _______)
RECEIPT #                                                                                                 Attorney Bar Code # SG0694


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge _________________________________________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by _____________ Deputy Clerk, DATED _____________________.

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
